DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on November 1st, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Invention I and Species A directed to Fig. 1B (Claims 1-11 and new claims 21-29) in the reply filed on November 1st, 2022 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galatage et al. (Pub. No.: US 2019/0115437 A1), hereinafter as Galatage.
Regarding claim 21, Galatage discloses a semiconductor device in Fig. 1G, comprising: a substrate (substrate 101); a fin structure (channel region 151 being fin structure) disposed on the substrate (see [0033-0034]); and a gate structure (layers 131-138, 138B, 139 and 111), disposed on the fin structure (see [0042-0046] and [0051-0053]), comprising: a dielectric layer (gate dielectric 131) (see [0028]); a first metal layer (material 133 and 134 being metal layer) disposed on the dielectric layer (see [0037]); a barrier layer (spacers 136 and dielectric material 137 being hafnium oxide), disposed on the first metal layer, comprising an oxide layer (see [0043] and [0046]); a second metal layer (metal material 138) disposed on the barrier layer (see [0046]); and a capping structure (layers 138B, 139 and 111), disposed on the second metal layer, comprising a conductive gate cap (conductive layer 138B and metal material 139) and an insulating gate cap (dielectric cap 111) (see [0051-0052] and [0053]).
Regarding claim 22, Galatage discloses the semiconductor device of claim 21, wherein the conductive gate cap comprises a metal nitride layer (conductive layer 138B being titanium nitride) and a metal layer (metal material 139 being tungsten) (see [0046] and [0051]).
Regarding claim 24, Galatage discloses the semiconductor device of claim 21, wherein the oxide layer comprises a metal oxide layer (spacers 136 and dielectric material 137 being hafnium oxide) (see [0043] and [0046]).
Claims 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOU et al. (Pub. No.: US 2019/0139825 A1), hereinafter as YOU. 
Regarding claim 26, YOU discloses a semiconductor device in Fig. 23, comprising: a substrate (substrate 102) (see [0013]); a source/drain (S/D) region (S/D regions 122) disposed on the substrate (see [0019]); a contact structure (layers 140A, 140B and 154A) disposed on the S/D region (see [0031] and [0033]); a via structure (second contact plug 170B) disposed on the contact structure (see [0044]); a doped dielectric region (a portion of of second ILD layer 160 being doped dielectric material and surrounding the second contact plug 170B) surrounding the via (see [0039] and [0037]); and a gate structure (hard mask portion 134A and gate stack 128A), disposed on the substrate, comprising a conductive gate cap (first metal gate electrode 132A) and an insulating gate cap (see [0022]).
Regarding claim 27, YOU discloses the semiconductor device of claim 26, further comprising an inter-layer dielectric (ILD) layer (the whole ILD layer 160) disposed on the contact structure (indirectly on layer 154A), wherein doped dielectric region is disposed in the ILD layer (the portion of ILD layer 160 surrounding the second contact plug 170B is within the ILD layer 160) (see Fig. 23).
Regarding claim 29, YOU discloses the semiconductor device of claim 26, wherein the conductive gate cap comprises a titanium nitride layer and a tungsten layer (first metal gate electrode 132A) (see [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA et al. (Pub. No.: US 2019/0355663 A1), hereinafter as Nishikawa and further in view of Varghese et al. (Pub. No.: US 2020/0126926 A1), hereinafter as Varghese.
Regarding claim 1, Nishikawa discloses a semiconductor device in Fig. 8, comprising: a substrate (substrate 9) (see [0084]); an active region (regions where CMOS formed) disposed on the substrate (see [0085]); a source/drain (S/D) region (source/drain 742) disposed on the active region (see [0085]); a gate structure (gate structure 750) disposed on the active region adjacent to the S/D region, wherein the gate structure comprises a gate stack (752 and 754) disposed on the fin structure and a gate capping structure (755 and 758) disposed on the gate stack, and wherein the gate capping structure comprises a conductive gate cap (gate metal silicide portion 755) disposed on the gate stack and an insulating gate cap (gate cap dielectric 758) disposed on the conductive gate cap (see [0085]); and a first contact structure (via structure 82) disposed over the gate stack, wherein a portion of the first contact structure is disposed within the gate capping structure and is separated from the gate stack by a portion of the conductive gate cap (by portion of the gate cap dielectric 758) (see [0101]).
Nishikawa fails to disclose the active region being a fin structure.
Varghese discloses a semiconductor structure in Fig. 3 comprising an active region being fin structure (active region including the channel region 340 can be a fin of finFET device) (see [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the active region of Nishikawa for being a fin structure basing on the teaching of Varghese mentioning that fin structure of finfet can replace the planar CMOS FET (see Varghese and [0038]) because the fin structure would improve short channel behavior and provide lower switching time and higher current density.     
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Galatage et al. (Pub. No.: US 2019/0115437 A1), hereinafter as Galatage, as applied to claim 21 above and further in view of YOU et al. (Pub. No.: US 2019/0139825 A1), hereinafter as YOU.
Regarding claim 25, Galatage discloses the semiconductor device of claim 21, but fails to disclose further comprising a contact structure disposed in the capping structure. 
YOU discloses a semiconductor device comprising a contact structure (fist contact plug 170A) disposed in a capping structure (hard mask portion 134A) (see Fig. 22 and [0041], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the contact structure of YOU into the semiconductor device of Galatage for disposing in the capping structure because having the contact structure would provide reliable wiring connection for providing the biasing voltage for the gate structure with low contact resistance. 

      Allowable Subject Matter
Claims 2-11, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: if claim 23 being incorporated in claim 21, the limitation “…or an oxide layer” of claim 21 must be removed for allowance. Otherwise, a rejection can be presented basing on the fact that the limitation “or” could make the barrier layer comprising an oxide layer.     
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the GPL comprises a material for which the ESL has a higher deposition selectivity than for a dielectric material included in the gate stack as recited in claim 2; wherein the conductive gate cap comprises a metal nitride layer disposed on the gate stack and a metallic layer disposed on the metal nitride layer as recited in claim 7; wherein the gate stack comprises an oxygen barrier layer that extends into the conductive gate cap as recited in claim 8; wherein the conductive gate cap is surrounded by a gate dielectric layer of the gate stack as recited in claim 9; further comprising: a second contact structure disposed on the S/D region, an inter-layer dielectric (ILD) layer disposed on the second contact structure, a doped region within the ILD layer, a via disposed within the ILD layer and surrounded by the doped region as recited in claim 10; further comprising a contact structure disposed in the capping structure as recited in claim 23; and wherein the doped dielectric region comprises a first group of semiconductor atoms of a first atomic radius and a second group of semiconductor atoms of a second atomic radius that is larger than the first atomic radius as recited in claim 28. Claims 3-6 and 11 depend on claims 2 and 10, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818